UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35496 Summer Energy Holdings, Inc. (Exact name of registrant as specified in charter) Nevada 20-2722022 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800 Bering Drive, Suite 260, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 375-2790 (Issuer’s telephone number, including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Section 12b-2 of the Exchange Act). Yes o No þ The number of shares of the issuer’s common stock, $0.001 par value, outstanding as of August 12, 2015 was 15,666,530. Summer Energy Holdings, Inc. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2015 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Unaudited Consolidated Financial Statements 2 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION Item 1A Risk Factors 18 Item 6. Exhibits 19 SIGNATURES 20 2 INDEX PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SUMMER ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2014 (UNAUDITED) June 30, December 31, ASSETS Current Assets Cash $ $ Restricted cash Accounts receivable, net Prepaid and other current assets Total current assets Property and Equipment, net Certificates of Deposit – Restricted - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Accrued wholesale power purchased Accrued expenses Advance to loan amount note Total current liabilities Long-Term Liabilities Long-term debt, net of debt discount - Total long-term liabilities - Total liabilities Stockholders' Equity (Deficit) Series B PreferredStock - $.001 par value, 3,000,000 authorized,1,900,000 shares and1,900,000 shares issued and outstanding at June 30, 2015 and December 31, 2014respectively Common Stock - $.001 par value, 100,000,000 shares authorized, 15,581,392 and 14,943,426 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively Subscription receivable ) ) Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to the consolidated financial statements. 3 INDEX SUMMER ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) For the Three Months Ended June 30, 2015 For the Three Months Ended June 30, 2014 For the Six Months Ended June 30, 2015 For the Six Months Ended June 30, 2014 Electricity Revenue $ Cost of Goods Sold Power purchases and balancing/ancillary Transportation and distribution providers charge Total cost of goods sold Gross Profit General and Administrative Operating Income/(Loss) ) ) Other Income (Expense) Financing costs ) Interest expense, net ) Litigation Settlement ) - ) - Total other income (expense) Net Income/(Loss) Before Income Taxes ) ) Income Taxes - Net Income/(Loss) $ $ ) $ $ ) Series A Preferred shares dividend - ) - ) Series B Preferred shares dividend ) Net Income/(Loss) applicable to common shareholders $ $ ) $ $
